 Case 2:19-cv-04821-MWF-KS Document 54 Filed 01/27/20 Page 1 of 1 Page ID #:671




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES ‐‐ GENERAL

Case No.    CV 19-4821-MWF(KSx)                             Dated: January 27, 2020

Title:      Richard Dalton -v- Anovos Productions, LLC, et al.


PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                           Amy Diaz
             Courtroom Deputy                       Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFFS:           ATTORNEYS PRESENT FOR DEFENDANTS:

             Yana Hart                              Sridavi Ganesan



PROCEEDINGS: MOTION TO DISMISS THIRD AMENDED COMPLAINT [47]

      The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the
hearing.

       Case called, and counsel make their appearance. The Court invites counsel to
present their oral arguments. Arguments by counsel are heard. For the reasons stated on
the record, the Court takes the matter under submission. An order will issue.




MINUTES FORM 90                                                      Initials of Deputy Clerk rs
CIVIL – GEN                                                                           00:20 min.
